Citation Nr: 0411507	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  03-15 041	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 10 percent for history 
of a strain to the left medial collateral ligament.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1949 to January 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which, in pertinent part, increased the veteran's 
service-connected history of strain to the left medial 
collateral ligament from noncompensable (0 percent) to a 10 
percent disability rating.

The Board notes that, on his May 2003 substantive appeal, the 
veteran requested a hearing at his local RO before a Member 
of the Board.  In correspondence dated in February 2004, the 
RO informed the veteran of his scheduled time for such a 
hearing.  In February 2004, the veteran's representative 
returned a form, signed by the veteran's accredited service 
representative, indicating that the veteran could not attend 
the hearing and wished for his claim to be forwarded to the 
Board for determination of his appeal.  The Board therefore 
concludes that the veteran withdrew his hearing request, and 
that all due process with respect to his request has been 
met.

FINDINGS OF FACT

The competent and probative medical evidence of record 
demonstrates that the veteran's knee disability is 
characterized by slight limitation of motion, increased 
during flare-ups, recurring pain, and little, if any, 
instability, weakness, or subluxation.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
history of strain to the left medial collateral ligament have 
not been met.  38 U.S.C.A. §§ 1155, 5100-5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic 
Codes 5003, 5010, 5256-5263 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show treatment for a 
condition diagnosed as strain, medial collateral ligament, 
left knee, in January 1953.  In January 1954, the RO service-
connected the veteran for this disability and awarded him a 
10 percent rating.  In July 1957 the RO reduced the veteran's 
disability rating to 0 percent.  It confirmed and continued 
this noncompensable rating in January 1970, December 1977, 
and February 1984.  An April 1985 Board decision affirmed the 
February 1984 noncompensable rating.  In May 2001, the RO 
received correspondence from the veteran indicating that he 
had telefaxed to the RO his claim for an increased rating for 
his service-connected knee in June 2000.

In an August 2001 rating decision the RO declined to increase 
the veteran's disability rating, stating that the veteran had 
failed to appear for a scheduled VA examination and the 
evidence of record did not support an increased rating for 
the service-connected left knee condition.

In a September 2001 written statement signed by the veteran, 
he indicated that he had not been informed of the VA 
examinations and asked the RO to reprocess his claim and 
schedule a new examination.

In May 2002, the veteran underwent VA orthopedic examination.  
The veteran indicated that he was injured while in service in 
a toboggan run, wore a cast for four to six weeks, returned 
slowly to active duty, and then was released.  He stated that 
his left knee was painful and gradually increased in pain 
after he left service.  He indicated he had felt better until 
the prior ten years, when it had become more unbearable.  He 
complained of pain and aching after sitting for long periods 
of time, but denied any problems sleeping.  He said that his 
knee flared up once every couple of days, resulting in 
decreased strength and coordination and increased 
fatigability by 50 percent.  He denied any locking, clicks, 
pops, numbness, tingling, or instability.

On examination, there was no swelling, deformity, 
discoloration, or interarticular effusion.  He had both 
medial and lateral joint line tenderness to palpation, and 
medial and lateral patellar pain to palpation.  Range of 
motion was from 0 to 120 degrees.  The veteran had no 
increase in laxity or anterior, posterior, medial, or lateral 
stressing.  Varus was at 0 and valgus at 20 degrees.  The 
veteran had 5/5 strength throughout, and the McMurray's click 
test was negative.

X-ray reports showed the bones were intact, without fractures 
or areas of focal bone destruction.  There was mild narrowing 
of the medial and lateral compartments, consistent with the 
patient's age of 71.  No chondrocalcinosis or osteochondral 
free fragments were seen in the joint space.  There was no 
joint effusion.  The soft tissues about the knee were 
unremarkable.  The X-ray impression was mild osteoarthritis 
consistent with the patient's age.

The assessment was medial compartment and lateral compartment 
early osteoarthritis.  The aches and pains described were 
consistent with activity.  Theexaminer noted that the veteran 
had no sudden onset, or any interarticular effusion, to 
suggest a meniscal injury, and he rotated freely.  He had 
loss of range of motion in flexion, which was consistent with 
osteoarthritis and muscle tightening.  The diagnosis was 
early osteoarthritis in the left knee, status post medial 
collateral ligament sprain.  The VA examiner opined that 
during flare-ups the veteran would lose between 10 and 30 
percent of range of motion, strength, coordination, and 
increased fatigability.

In a June 2002 rating decision, the RO increased the 
veteran's rating for his left knee disability from 0 to 10 
percent.

In August 2003, the veteran underwent an additional VA 
orthopedic examination.  In his report, the VA examiner 
indicated he had reviewed the veteran's service records.  The 
veteran complained of increased pain in his knee which had 
worsened in the previous year, with sudden onsets of sharp 
pains at least twice daily, lasting from 10 to 20 seconds, 
when he was unable to do anything on his knee.  He denied any 
real swelling, heat, or redness during these episodes.  He 
also denied any fatigability, lack of endurance, or locking.  
The veteran stated that the knee was always a bit tender and 
sore.  It ached when he was not experiencing the sharp pains.  
Other than during the periods of sharp pain, the veteran 
reported only slight limitation.  He used a cane but was able 
to walk as far as he wanted.  The veteran denied any surgery 
on his knee and any dislocations or subluxation.  He took 
prescription medication twice daily for pain.

On examination, the veteran stood from a seated chair with no 
abnormalities.  He walked and sat with a normal gait.  His 
range of motion was from 0 to 140 degrees with no pain.  He 
had both medial and lateral joint line tenderness.  He had no 
interarticular effusion or ligamentous instability.  There 
was no swelling, deformity, or discoloration.  He had mild 
supra- and infrapatellar tenderness to palpation.  He had 5/5 
strength and no gross instability for varus or valgus stress 
testing at 0 and 30 degrees with firm end points.  He had no 
ligamentous laxity for anterior drawer, Lachman's, and 
posterior drawer signs with firm end points.  McMurray's 
click test was negative.  Sensation was intact.  Strength was 
5/5, reduced due to pain in the knee with resistance.

The assessment was medial and lateral compartment 
osteoarthritis and medial collateral ligament strain.  The VA 
examiner noted that the veteran complained of twice daily 
flare-ups.  The examiner reasoned that the veteran would lose 
an additional 5-10 percent in range of motion during the 
flare-ups.  Previous X-rays were noted to show minimal 
degenerative changes consistent with his age.  The veteran 
was expected to have a slight increase in loss of range of 
motion, strength, coordination, and fatigability during 
flare-ups.

In a September 2001 written statement, the veteran emphasized 
the pain his knee was causing him.  He indicated that, 
although his flexion was to 140 degrees during the previous 
VA examination, he could hold it in that position for only 
half a minute.  He felt that his pain had gotten worse since 
his grant of a 10 percent rating.

In the February 2004 Statement of Accredited Representative 
in Appealed Case, the veteran's representative reported that 
the veteran felt, when he was walking, that his left leg 
would buckle.  There were also times when he needed to sit 
down for frequent breaks when his leg felt weak and started 
to buckle.  The representative stated that the veteran had 
not understood the VA examiner's use of the word 
fatigability.  The veteran felt pain in his knee on a daily 
basis, and felt it was unreliable when walking.  He stated 
that he felt pain when seated, until he elevated his leg to 
relieve some of the pain.  

I.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision.  
The Board further finds that the requirements of the VCAA 
have been satisfied in this matter.

In July 2001 and February 2002 letters, the RO informed the 
veteran of the evidence needed to substantiate his claim, 
which evidence the RO would obtain and which evidence the 
veteran would be responsible for obtaining.  In addition, the 
veteran was advised, by virtue of a detailed May 2003 
statement of the case (SOC) and August 2003 supplemental 
statement of the case (SSOC), issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claim for an increased 
rating.  We, therefore, believe that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of lay and medical evidence was developed 
with respect to the veteran's claims, and that the SOC and 
SSOC issued by the RO clarified what evidence would be 
required to establish an increased rating.  The veteran 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the October 2001 SOC contained the new reasonable doubt and 
duty-to-assist regulations codified at 38 C.F.R. §§ 3.102, 
3.159 (2003).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Left Knee Disability Rating

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2003).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board observes that the words "slight," moderate," and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  It should also be 
noted that use of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 
38 C.F.R. §§ 4.2, 4.6.

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative medical evidence 
is against granting an increased evaluation for the veteran's 
service-connected left knee disability.

The veteran's left knee is currently assigned a 10 percent 
evaluation under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5010 (2003).  Under this code, arthritis 
due to trauma is to be rated as degenerative arthritis under 
DC 5003.  DC 5003 directs that degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved, which in this case is either 
DC 5260 or 5261.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5260, 5261.  The veteran's May 2002 X-ray report shows a 
diagnosis of osteoarthritis.

Under Diagnostic Code 5260, a 0 percent disability rating is 
assigned when flexion of the leg is limited to 60 degrees, a 
10 percent disability rating is assigned when flexion is 
limited to 45 degrees, a 20 percent disability rating is 
assigned when flexion of the leg is limited to 30 degrees, 
and a 30 percent disability rating is assigned when flexion 
is limited to 15 degrees.  DC 5261 warrants a noncompensable 
rating when leg extension is limited to 5 degrees, a 10 
percent rating when extension is limited to 10 degrees, a 20 
percent disability rating when leg extension is limited to 15 
degrees, a 30 percent disability rating when leg extension is 
limited to 20 degrees, a 40 percent disability rating when 
leg extension is limited to 30 degrees, and a 50 percent 
disability rating when leg extension is limited to 45 
degrees.  Normal range of motion of the knee is to 140 
degrees in flexion and to 0 degrees in extension.  See 38 
C.F.R. § 4.71, Plate II.

During his most recent, August 2003 VA examination, the 
veteran's range of motion of his knee was from 0 to 140 
degrees.  The VA examiner opined that, during flare-ups, the 
veteran would likely lose approximately 5-10 percent of range 
of motion.  Evaluating the evidence in the light most 
favorable to the veteran, the veteran would still be rated as 
noncompensable under DCs 5260 and 5261, because his range of 
motion would be from 0 to 126 degrees.  38 C.F.R. § 4.71a, 
DCs 5260 and 5261.  A 20 percent rating is not warranted 
unless the veteran's flexion is limited to 30 degrees.

During his earlier, May 2002 VA examination, the veteran's 
range of motion was from 0 to 120 degrees.  The VA examiner 
opined that, during flare-ups, the veteran lost between 10 
and 30 percent of range of motion.  Evaluating the evidence 
in the light most favorable to the veteran, he would still be 
rated as noncompensable under DCs 5260 and 5261, because his 
flexion would be to 84 degrees.  38 C.F.R. § 4.71a, DCs 5260 
and 5261.  Again, the veteran would need to show flexion 
limited to 30 degrees to warrant a 20 percent rating.  
38 C.F.R. § 4.71a, DC 5260.

When the limitation of motion of the specific joint involved 
is noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  The 
knee is a major joint.  This was the basis for the veteran's 
current 10 percent disability rating granted by the RO.

For a joint with X-ray evidence of arthritis, in the absence 
of limitation of motion, a 10 percent disability rating must 
be assigned when X-ray evidence shows involvement of two or 
more major joints or joint groups, and 20 percent rating 
assigned when X-ray evidence shows involvement of two or more 
major joints or joint groups with occasional incapacitating 
exacerbations.  Id.  The veteran does not contend, and the 
competent medical evidence does not show, that more than one 
of his major joints is affected by degenerative arthritis.  
The veteran, therefore, cannot be rated in excess of 10 
percent disabling under DCs 5010 or 5003.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 
supra, require us to consider the veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate disability evaluation for a disability using the 
limitation-of-motion diagnostic codes.  Within this context, 
a finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997), the Board is not required to assign a separate rating 
for pain, but must take it into consideration in evaluating 
musculoskeletal function.

In this case, to the extent that pain on range of motion of 
the left knee could be said to add to the functional 
impairment of the left knee, it is contemplated in the 
evaluation currently assigned.  This is because there is no 
indication in the record that, even with the pain on use, or 
during flare-ups, the resulting functional impairment would 
be so severe as to warrant a 20 percent evaluation under 
Diagnostic Code 5260 for the left knee disability.

The findings discussed above in which the veteran's range of 
motion is more limited during flare-ups are still no 
indication that, even considering his pain with flare-ups and 
the reduced limitation of motion, the resulting functional 
impairment would be sufficient to warrant a 20 percent 
evaluation under DC 5260 for the left knee disability.  If, 
for example, the appellant had been shown to have limitation 
of flexion to 45 degrees, where pain became severe in 
limiting further excursion of motion, then it could be said 
that the resulting overall functional impairment of the knee 
approximated the criteria for a 20 percent evaluation under 
that diagnostic code.  See 38 C.F.R. § 4.40; DeLuca v. Brown, 
supra.  But that is not the case here.  The veteran's 
limitation of left knee flexion did not significantly 
approach the criteria for a higher rating under DC 5260.

A similar result occurs with respect to consideration of the 
left knee joint under the provisions of 38 C.F.R. § 4.45.  
There is no showing of any significant weakened movement, 
excess fatigability, or incoordination.  Even taking into 
account the veteran's May 2002 VA examination report and his 
representative's February 2004 written statement, indicating 
the veteran complained of weakness and fatigability, it is 
highly unlikely that the resulting limitation of motion would 
have warranted a rating in excess of 10 percent.  Moreover, 
there is no showing of diminished strength or reflexes about 
the left knee that would likely have been associated with any 
weakened movement, excess fatigability, or incoordination of 
the knee.  Indeed both VA examinations showed normal levels 
of strength in the veteran's service-connected knee.  The 
Board will therefore determine whether the veteran's service-
connected disability warrants an increased rating under a 
separate diagnostic code.

Under Diagnostic Code 5256, a rating higher than 10 percent 
is awarded for ankylosis of the knee.  However, the competent 
medical evidence of record shows no diagnosis of or treatment 
for ankylosis of the veteran's left knee.  Furthermore, the 
veteran has not complained of an inability to move his knee.  
Therefore, that code is not applicable.

Diagnostic Code 5257 provides for ratings in excess of 10 
percent for moderate or severe recurrent subluxation or 
lateral instability of the knee.  However, the veteran 
reported during his August 2003 VA examination that he 
experienced no subluxation.  The VA examiner further noted 
the veteran had no ligamentous instability.  Additionally, 
during his May 2002 VA examination, the veteran reported no 
instability, and there is no indication that he experienced 
subluxation.  Therefore, DC 5257 is not for application.

Here, the Board notes that the VA General Counsel has 
determined that a claimant with service-connected arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, so long as the evaluation of 
knee dysfunction under both codes does not amount to 
prohibited pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 
23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); and 
VAOPGCPREC 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998).  
In this case, however, the veteran is not evaluated under DC 
5257 and, as stated above, the objective evidence of record 
does not demonstrate findings to warrant a compensable 
evaluation for instability.

DC 5258 provides a 20 percent disability rating for 
dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint.  While the 
veteran certainly complained of pain in his left knee, he 
also denied any locking during both his May 2002 and August 
2003 VA examinations.  The examiner noted during each 
examination that the veteran had no swelling or effusion.  
More importantly, the medical evidence shows no diagnosis of 
dislocated semilunar cartilage.  DC 5258, therefore, does not 
apply here.

In evaluating the veteran under DCs 5010 and 5003 above, the 
Board has already taken into consideration the veteran's 
possible disability rating based upon his range of motion 
under DCs 5260 and 5261.  As previously discussed, the 
veteran would be rated as noncompensable under these 
Diagnostic Codes.

Under the criteria of DC 5262, a 10 percent disability rating 
is assigned when there is malunion of the tibia and fibula, 
with slight knee or ankle disability and a 20 percent 
disability rating when there is malunion of the tibia and 
fibula, with moderate knee or ankle disability.  38 C.F.R. 
§ 4.71a, DC 5262 (2003).  A 30 percent disability rating is 
assigned with these same conditions and marked knee or ankle 
disability.  Id.  A 40 percent disability rating is assigned 
when there is nonunion of the tibia and fibula with loose 
motion, requiring a brace.  Id.  The reports from the 
veteran's May 2002 and August 2003 VA examinations indicate 
that the veteran never stated he used a brace.  Furthermore, 
no evidence shows a diagnosis of malunion or nonunion of the 
tibia and fibula.  DC 5262, therefore, is not for 
application.

The maximum disability rating under both DC 5259 and 5263 is 
10 percent.  Since the veteran is already evaluated as 10 
percent disabled under DC 5010, the Board determines that he 
would not benefit from consideration under either DC 5259 or 
5263 and, therefore, we find no purpose in evaluating the 
veteran under these diagnostic codes.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the Rating Schedule impractical.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.

As to 38 C.F.R. § 3.321(b)(1), it is noted that the veteran 
has not asserted, nor does the evidence suggest, that the 
regular schedular criteria are inadequate to evaluate his 
left knee disability.  While he clearly complains of 
recurrent pain, there is no indication that his left knee 
disability, in and of itself, is productive of marked 
interference with employment or necessitates frequent 
hospitalization, or that the manifestations associated with 
this disability are unusual or exceptional.  Thus, the Board 
will not consider referral for consideration of an 
extraschedular rating.  See Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

The veteran has not identified any specific factors which may 
be considered to be exceptional or unusual in light of VA's 
schedule of ratings, and the Board has found no such factors 
in the record.  The veteran has not required frequent periods 
of hospitalization for his left knee disability, treatment 
records are devoid of any finding of exceptional limitation 
beyond that contemplated by the schedule of ratings, and the 
record shows no evidence that his knee disability has 
severely interfered with the veteran's ability to work.

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for a rating in excess of 10 
percent for the veteran's left knee disability, the benefit-
of-the-doubt doctrine is inapplicable, and an increased 
rating must be denied.


ORDER

An evaluation in excess of 10 percent for the veteran's left 
knee disability is denied.




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



